NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KAREN VANESSA ROJAS-                            No.    12-73752
HERNANDEZ,
                                                Agency No. A097-808-964
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Karen Vanessa Rojas-Hernandez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

her motion to reconsider its prior denial of her motion to reopen removal

proceedings conducted in absentia. Our jurisdiction is governed by 8 U.S.C.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reconsider.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We dismiss in part

and deny in part the petition for review.

      We lack jurisdiction to consider Rojas-Hernandez’s challenges to the

agency’s denial of her motion to reopen, because this petition is not timely as to

the BIA’s August 2012 order. See 8 U.S.C. § 1252(b)(1) (petition for review must

be filed within 30 days of the order under review).

      The BIA did not abuse its discretion in denying Rojas-Hernandez’s motion

to reconsider on the ground that she did not meet her burden to show she provided

an address at which she could be contacted, where all immigration court notices

sent to the address on file were returned as undeliverable. See 8 C.F.R.

§ 1003.23(b)(4)(ii) (a motion to reopen in absentia proceedings based on lack of

notice may be filed at any time); 8 U.S.C. §1229(a)(1)(F)(i) (“the alien must

immediately provide . . . a written record of an address . . . at which the alien may

be contacted . . . ”); 8 U.S.C. § 1229(c) (“Service by mail [of a hearing notice]

shall be sufficient if there is proof of attempted delivery to the last address

provided by the alien . . .”)

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                     12-73752